Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered August 23, 2004, convicting her of grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As part of her plea agreement, the defendant effectively waived appellate review of her contention that the sentence imposed was excessive (see People v Muniz, 91 NY2d 570, 573-575 [1998]; People v Callahan, 80 NY2d 273, 279-280 [1992]; People v Seaberg, 74 NY2d 1, 7-10 [1989]). Schmidt, J.P., S. Miller, Mastro, Spolzino and Lunn, JJ., concur.